Exhibit 10.2

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
January 2, 2013, is entered into by and between Cereplast, Inc., a Nevada
corporation (the “Company”), and Ironridge Technology Co., a division of
Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”).

WHEREAS, the parties entered into that certain Registration Rights Agreement
dated as of August 24, 2012 (the “RR Agreement”), in connection with the parties
entry into that certain Stock Purchase Agreement which provides for the issuance
and sale of $5,000,000.00 in shares of convertible, redeemable Series A
Preferred Stock of the Company; and

WHEREAS, the parties wish to amend the RR Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Holder hereby agree as follows:

 

1. Definitions; Interpretation. Unless otherwise defined herein, all capitalized
terms used herein and defined in the RR Agreement shall have the respective
meanings given to those terms in the RR Agreement.

 

2. Amendment. The definition of “Effectiveness Date” in Section 1 of the RR
Agreement is hereby amended and restated to read in its entirety as follows:

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 150th calendar day following Filing Date.

 

3. Effect of Agreement. Except as expressly provided hereunder, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power, or remedy of Holder, nor constitute a waiver of any provision
of the RR Agreement. Except as amended above, the RR Agreement remains in full
force and effect.

 

4. Headings. Headings in this Agreement are for convenience of reference only
and are not part of the substance hereof.

 

5. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement will be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction.



--------------------------------------------------------------------------------

6. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

CEREPLAST, INC. By:       /s/ Frederic Scheer   Name: Frederic Scheer   Title:
Chief Executive Officer

 

IRONRIDGE TECHNOLOGY CO., a division of IRONRIDGE GLOBAL IV, LTD By:       /s/
Peter Cooper   Name: Peter Cooper   Title: Director

 

- 3 -